Citation Nr: 0826789	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-38 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is currently diagnosed with PTSD based on his 
Vietnam-related experiences and accordingly contends that he 
is entitled to service connection for his PTSD.  Because the 
veteran has a current PTSD diagnosis and the evidence of 
record fails to affirmatively show that the veteran was 
involved in combat while in Vietnam, corroboration of the 
veteran's in-service stressors is required for a grant of 
service connection.

The veteran's personnel records reflect that he served in 
Vietnam and was assigned to the 228th Support and Service 
Company from October 1971 to May 1972.  The veteran recounts 
two in-service stressors with enough specificity to allow 
research to be conducted in an effort to corroborate them.  
Specifically, the veteran recalls that there was a burst of 
machine gun fire and helicopter attacks immediately after he 
arrived at Cam Rahn Bay in Vietnam, which service personnel 
records reflect was on October 11, 1971.  Additionally, the 
veteran reports that during the 1972 Tet, the Vietnamese new 
year holiday celebrated annually in January and/or February, 
his unit came under attack, and he witnessed a new recruit's 
electrocution when some shrapnel hit a utility line.  Efforts 
to corroborate these alleged in-service stressors should be 
made. 

Accordingly, the case is REMANDED for the following action:

1.  The appropriate research entity should 
be contacted in an effort to corroborate 
the veteran's claimed in-service 
stressors, as referenced above.  At a 
minimum, an attempt should be made to 
obtain any available records reflecting 
whether there was an attack at Cam Rahn 
Bay on or around October 11, 1971, as well 
as copies of any reports as would describe 
the activities of the 228th Supply and 
Service Company, including whether it came 
under attack in January and/or February 
1972 and/or someone in the unit was 
electrocuted at that time.

2.  Once the above requested development 
has been accomplished, the RO should 
conduct any additional development that 
logically follows, including scheduling 
the veteran for a VA examination.  

3.  Thereafter, the evidence should be 
reviewed, and the claim re-adjudicated. If 
the claim remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




